                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CHRISTINA M. REYNOLDS, on behalf of                    Case No. 2:19-cv-01935-JDW
 herself and all others similarly situated,

                              Plaintiff,
                        v.

 TURNING POINT HOLDING COMPANY,
 LLC, et al.,

                             Defendants.



                                           ORDER

       AND NOW, this 26th day of February, 2020, upon consideration of Moving Defendants’

Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 21), it is ORDERED that, for the

reasons stated in the accompanying Memorandum, the Motion is GRANTED.

       It is FURTHER ORDERED that the following Defendants are dismissed as Parties to this

action: Turning Point Of New Jersey, LLC; Turning Point Of Brick, LLC; Turning Point Of

Hoboken, LLC; Turning Point Of Holmdel, LLC; Turning Point Of Little Silver, LLC; Turning

Point Of Long Branch, LLC; Turning Point Of Manalapan, LLC; Turning Point Of Westfield,

LLC; Turning Point Of Cherry Hill, LLC; Turning Point Of Marlton, LLC; Turning Point Of

Moorestown, LLC; Turning Point Of Princeton, LLC; Turning Point Of Sea Girt, LLC.



                                                BY THE COURT:


                                                /s/ Joshua D. Wolson
                                                JOSHUA D. WOLSON, J
